NOT FOR PUBLICATION                       FILED
                     UNITED STATES COURT OF APPEALS                      MAY 20 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                               FOR THE NINTH CIRCUIT

PURUSHOTTAM POUDEL,                              No.   15-71756

                 Petitioner,                     Agency No. A099-446-763

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                 Respondent.

                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                                Submitted May 17, 2022**


Before:        CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Purushottam Poudel, a native and citizen of Nepal, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

proceedings.

      We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
discretion the denial of a motion to reopen. Cano-Merida v. INS, 311 F.3d 960,

964 (9th Cir. 2002). We deny the petition for review.

      We previously denied Poudel’s petition for review of the agency’s decision

that he was not eligible for asylum, withholding of removal, or protection under the

Convention Against Torture. Poudel v. Holder, 592 F. App’x 555 (9th Cir. 2014)

(unpublished). We now conclude that the BIA did not abuse its discretion by

denying Poudel’s motion to reopen. As the BIA determined, Poudel did not

introduce new evidence that would likely have changed the outcome of his case,

and no exception to the filing deadline for his motion to reopen otherwise applies.

8 U.S.C. § 1229a(c)(7)(C); 8 C.F.R. § 1003.2(c)(3); Shin v. Mukasey, 547 F.3d

1019, 1025 (9th Cir. 2008) (observing that petitioners who “seek to remand or

reopen proceedings to pursue relief bear a ‘heavy burden’ of proving that, if

proceedings were reopened, the new evidence would likely change the result in the

case” (quoting Matter of Coelho, 20 I. & N. Dec. 464, 473 (BIA 1992))).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                         2                                      15-71756